People v Thioubu (2018 NY Slip Op 03473)





People v Thioubu


2018 NY Slip Op 03473


Decided on May 15, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 15, 2018

Renwick, J.P., Mazzarelli, Kahn, Gesmer, Kern, JJ.


6241 1453/13

[*1]The People of the State of New York, Respondent,
vHasim Thioubu, Defendant-Appellant.


Rosemary Herbert, Office of the Appellate Defender, New York (Lauren Stephens-Davidowitz of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Yan Slavinskiy of counsel), for respondent.

Judgment, Supreme Court, New York County (Edward J. McLaughlin, J.), rendered November 15, 2013, convicting defendant, upon his plea of guilty, of conspiracy in the second degree and criminal possession of a weapon in the second degree, and sentencing him to concurrent terms of 4 to 12 years and 7 years, respectively, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence on the weapon conviction to six years, and otherwise affirmed.
Defendant did not make a valid waiver of his right to appeal. In any event, we reject his suppression claim. Defendant was not entitled to a hearing regarding a surveillance videotape (see People v Gee , 99 NY2d 158 [2002]), and his other suppression claims were abandoned or forfeited by his guilty plea.
We find the sentence excessive to the extent indicated.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 15, 2018
CLERK